Citation Nr: 0804254	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from January 1952 to 
January 1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that, in June 2006, the appellant withdrew 
his prior request for a hearing.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a June 2001 rating decision.  The appellant was informed 
of the determination and of the right to appeal.  The 
appellant did not appeal within one year of date of 
notification.

2.  The appellant filed a claim to reopen the issue of 
service connection bilateral hearing loss in August 2004; the 
evidence added to the record since the June 2001 decision is 
cumulative/redundant of previously reviewed evidence, and 
does not relate to a previously unestablished fact.

3.  Tinnitus is not attributable to service, to include 
findings for scared tympanium noted on service discharge 
examination.



CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for bilateral hearing loss is final; new and material 
evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record that 
(1) is necessary to substantiate the claim as to all five 
elements of the service connection claim (including degree of 
disability and effective date of disability (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  As a fourth notice requirement, VA 
must "request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b) (1); see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that the VCAA letter sent to the appellant in 
September 2004 essentially complied with statutory notice 
requirements as outlined above.  In addition to notifying the 
appellant of the evidentiary requirements for the claim of 
service connection, the RO advised the appellant the 
appellant of the legal requirement to submit new and material 
evidence to reopen his previously denied claim for service 
connection for hearing loss.  VA notified the appellant of 
the basis of the prior denial of his claim and the legal 
requirements for reopening the claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board acknowledges that notice of the disability rating 
and effective date elements was not provided until March 
2006, after the initial adverse decision.  This is error and 
presumed prejudicial unless VA can demonstrate otherwise.  
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  Here, 
there is no prejudice to the appellant as the claim was 
subsequently readjudicated in May 2006 and VA sent the 
appellant a Supplemental Statement of the Case dated the 
same.  Furthermore, as the claims are denied, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, a VA examination was 
conducted in February 2005 and VA provided the appellant the 
opportunity to provide testimony at a hearing.  While he 
initially requested a hearing, the appellant later withdrew 
his hearing request.  The RO attempted to obtain VA treatment 
records for the period of February 1980 to July 1992, but the 
VAMC could not locate these records.  The appellant was 
notified of this outcome in April 2005.  In April 2006, the 
appellant indicated that he had no other information or 
evidence to submit in support of this claim.  We find that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.

Claims to reopen

Service connection for bilateral hearing loss was denied by 
the RO in June 2001.  The appellant was notified of that 
decision in June 2001.  No appeal was filed and that decision 
became final.  When the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed except as may be 
provided by regulations not inconsistent with this title.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in August 
2004.  For claims filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the June 2001 decision, the record included 
service medical records, report of medical examination for 
reserve duty dated January 1958, VA treatment records dated 
January 2000 to February 2001, and report of VA examination 
dated February 2001.  The evidence was reviewed and service 
connection for bilateral hearing loss was denied based on a 
finding that the evidence did not establish the onset of 
hearing loss in service or the initial post separation year, 
and because there was no evidence attributing any current 
findings for hearing loss to the appellant's active military 
service.

Service medical records, including the January 1958 reserve 
duty examination, are negative for complaints or findings for 
hearing loss.  Report of separation examination dated January 
1954 noted scarred bilateral tympanic membrane.  Hearing was 
recorded as 15/15.  Complaint of "running ears," described 
as otitis externa in the physician's summary, was noted on 
the January 1958 reserve duty examination.  Hearing was 
recorded as 15/15.  VA treatment records dated January 2000 
to February 2001 are silent for complaints or findings for 
hearing loss.  Report of VA examination dated February 2001 
reflects audiometric findings consistent with bilateral 
hearing loss.

Since the prior denial of the claim, the recent evidentiary 
submissions include duplicate (annotated) service medical 
records, VA treatment records dated from July 1992 to March 
2005, and report of VA examination dated February 2005.  VA 
treatment records are essentially silent for 
complaints/treatment of hearing loss.  The appellant was seen 
for impacted ear wax (cerumen) in February 2000 and March 
2002.

Report of VA examination dated February 20005 reflects, by 
history, that the appellant served in the artillery during 
service without ear protection; he denied combat service.  
The appellant reported a 10 to 15 year history of bilateral 
progressive hearing loss and an 8 to 10 year history of 
bilateral progressive tinnitus.  After service the appellant 
worked at an aluminum plant for 30 years until retirement in 
the 1980's.  He reported use of ear protection at his work 
place.  Bilateral high frequency hearing loss based on 
audiological test results and bilateral constant tinnitus 
were diagnosed along with TMJ syndrome.  The examiner noted 
that, while scarring of the tympanic membrane was noted in 
service, this would not relate to hearing loss.  The examiner 
further noted that the appellant had normal hearing both at 
separation and 4 years later while on inactive reserve duty.  
The examiner opined that hearing loss and tinnitus were not 
related to service, but rather were due to environmental and 
genetic causes.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The recent evidentiary submissions do 
not tend to establish an unestablished fact as it does not 
show hearing loss in service or soon thereafter, and it does 
not tend to suggest that any current hearing loss disability 
is related to active military service, including the scarring 
of the tympanic membrane.  None of the evidentiary defects 
present at the time of the previous decision have been 
resolved.  Therefore, the application to reopen the claim 
must be denied.  There is no doubt to be resolved.



Service Connection

Initially, the Board notes the did not engaged in combat and 
he does not assert that his claimed hearing loss disability 
or tinnitus are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Here, in weighing the appellant's statements, treatment 
records, and VA examinations of record, the Board concludes 
that the preponderance of the evidence is against service 
connection for tinnitus.  Service medical records are 
negative for complaints of tinnitus and the first report of 
tinnitus is on the appellant's August 2004 application for 
compensation.  While bilateral tinnitus was diagnosed on VA 
examination in February 2005, competent evidence has not been 
presented attributing tinnitus to the appellant's period of 
military service.  The appellant is competent to report his 
symptoms, i.e. ringing in the ears.  However, the Board 
observes that he acknowledged on VA examination in February 
2005 that his tinnitus symptoms were present only for the 
past 8 to 10 years, which is significantly less that the 50 
years intervening his discharge from service and the 
examination.  The Board finds that the objective medical 
evidence is more probative, which reflects that tinnitus is 
not related to service, than the unsubstantiated lay opinion 
of the appellant.  Accordingly, the claim is denied.  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied as new and material 
evidence has not been submitted.

Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


